DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-47 and species (2) (the target nucleic acid is DNA, see claims 45-47) in the reply filed on August 23, 2021 is acknowledged. Claims 37-43 and 45-47 will be examined. 

Information Disclosure Statement
IDS filed on December 13, 2019 contains foreign patent documents and non-patent literature documents. However since these documents are not found in this instant application or applicant has not indicated where these documents can be found, these documents have not been considered by the examiner. 

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 23. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: (1) since case 15/818,712 has been patented, applicant is required to update this information in the first paragraph of the specification; (2) since case 10/717,727 has been patented, applicant is required .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 37-40 and 45 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Weisburg et al., (US 2002/0127569 A1, published on September 12, 2002). 
Regarding claims 37-40 and 45, since claim 38 does not require that an adaptor has a specific structure, Weisburg et al., teach a solid support (ie., the solid support particle) attached to a capture probe (ie., the immobilized probe) the comprising polynucleotides, wherein the capture probe indirectly binds to a target nucleic acid (ie., the target polynucleotide) comprised in a complex mixture through a bridging nucleic acid (ie., the capture probe), wherein the bridging nucleic acid has sufficient complementarity to specifically hybridize to both the target nucleic acid and the capture probe as recited in claim 37 wherein the target nucleic acid comprises an adaptor and the bridging nucleic acid hybridizes to the adaptor (ie., a region of the target polynucleotide hybridized to the capture probe) as recited in claim 38, the solid support is attached to more than one capture probe (ie., more than one immobilized probe) as recited in claim 39, the solid support is a bead as recited in claim 40, and the target nucleic acid is DNA as recited in claim 45 (paragraphs [0038], [0041], [0075], [0081], and [0148] and Figures 1A, 1B, and 4). 
Therefore, Weisburg et al., teach all limitations recited in claims 37-40 and 45. 

Claims 37-42, 45, and 46 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Chee et al., (US 2002/0177141 A1, published on November 28, 2002). 
Regarding claims 37-42, 45, and 46, since claim 38 does not require that an adaptor has a specific structure, Chee et al., teach a solid support (ie., the microsphere) attached to a capture probe (ie., the capture probe) the comprising polynucleotides, wherein the capture probe indirectly binds to a target nucleic acid (ie., the target sequence) comprised in a complex mixture through a bridging nucleic acid (ie., the capture extender probe), wherein the bridging nucleic acid has sufficient complementarity to specifically hybridize to both the target nucleic acid and the capture probe as recited in claim 37 wherein the target nucleic acid comprises an adaptor and the bridging nucleic acid hybridizes to the adaptor (ie., a region of the target sequence hybridized to the capture probe) as recited in claim 38, the solid support is attached to more than one capture probe (ie., the plurality of individual capture probes) as recited in claim 39, the solid support is a bead as recited in claim 40, the bead diameter is from 10 nm to 1 mm, from 0.2 µm to 200 µm, or from 0.5 µm to 5 µm as recited in claim 41, the bead is located at a discrete location on a solid-phase support (ie., the array) as recited in claim 42, the target nucleic acid is DNA as recited in claim 45, and the DNA is cDNA as recited in claim 46 (see paragraphs [0034], [0048], [0238], [0258], [0259], and [0262], and Figure 1B). 
Therefore, Chee et al., teach all limitations recited in claims 37-42, 45, and 46. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chee et al., as applied to claims 37-42, 45, and 46 above, and further in view of Ohno et al., 
(US 2005/0238627 A1, priority date: March 2, 2004). 
The teachings of Chee et al., have been summarized previously, supra. 
Chee et al., do not disclose that the target nucleic acids comprise genome fragments having sizes of at least 25 kb, 50 kb, 75 kb, 100 kb, 125 kb, 150 kb, 175 kb, 200 kb, 225 kb, 250 kb, 0.5 Mb, 0.75 Mb, 1.0 Mb, 2.0 Mb, or 5 Mb as recited in claim 43 and  the DNA comprises at least 100 kb of genomic DNA sequence as recited in claim 47. However, Chee et al., teach that the target sequence is a restriction fragment of genomic DNA in any length (see paragraph [0048)
	Ohno et al., teach that the average size of the genomic DNA fragments is at least 0.1 kb, 0.25 kb, 0.5 kb, 1 kb, 2 kb, 5 kb, 10 kb, 15 kb, 25 kb, 50 kb or at least 100 kb (see paragraph [0153]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the solid supports recited in claims 43 and 47 using genomic DNA fragments with an average size of at 100 kb in view of the prior arts of Chee et al., and Ohno et al..  One having ordinary skill in the art would have been motivated to do so because Chee et al., have suggested that the target sequence is a restriction fragment of genomic DNA in any length (see paragraph [0048) while Ohno et al., Ohno et al., teach that the average size of the genomic DNA fragments is at least 0.1 kb, 0.25 kb, 0.5 kb, 1 kb, 2 kb, 5 kb, 10 kb, 15 kb, 25 kb, 50 kb or at least 100 kb (see paragraph [0153]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the solid supports recited in claims 43 and 47 using genomic DNA fragments with an average size of at 100 kb in view of the prior arts of Chee et al., and Ohno et al., such that the target nucleic acids would comprise genome fragments having sizes of at least 100 kb and the DNA would comprise at least 100 kb of genomic DNA sequence.  

Conclusion
9.	No claim is allowed.  
10. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634       
September 10, 2021